JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed May 21, 2003, denying appellant’s second motion for reconsideration, be affirmed. The district court lacked subject matter jurisdiction over appellant’s complaint because the *700complaint did not state a claim based on federal law nor was there diversity of citizenship (because all parties were alleged to reside in the District of Columbia). The district court therefore properly denied reconsideration of the February 20, 2003 order dismissing the complaint for lack of jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.